Exhibit 10.1

AGREEMENT

This Agreement (this “Agreement”) by and among EBR Holding Limited (“EBR”) and
Emerald Bay Resort & Co. (the “Partnership” and, together with EBR, (“Emerald
Bay”), on the one hand, and Devcon International Corp. and Bahamas
Construction & Development Ltd. (collectively, the “Company’), on the other
hand, is entered into by the parties hereto as of June 5, 2006.

Recitals

WHEREAS, EBR owes Bahamas Construction and Development Ltd. certain sums
evidenced by the promissory note attached hereto as Exhibit “A” (the “Note”) in
the original principal amount of US$1,532,000.00, as such amount has been
reduced from time to time, plus interest through the date hereof (the “EBR
Debt”); and

WHEREAS, Bahamas Construction & Development Ltd. is a minority partner of EBR,
owning 121 Shares of EBR, a corresponding percentage of the Partnership and a
portion of the land owned by the partners of the Partnership as joint tenants
(collectively, the “EBR Minority Interest”); and

WHEREAS, (i) EBR desires to make a cash payment of US$56,600 and (ii) the
Partnership desires to use its good faith efforts to transfer all interests it
has in that certain concrete batch plant in Great Exuma, Bahamas (the “Exuma
Concrete Plant”), which interests equal approximately a 14% interest in such
plant (the “Exuma Concrete Plant Interest”) to the Company in satisfaction of
the EBR Debt, all on the terms and conditions more specifically hereinafter set
forth, and

WHEREAS, concurrent with the transactions contemplated hereby, the Company
desires to relinquish any rights that it may have with respect to the EBR
Minority Interest; and

WHEREAS, EBR desires that it be granted substantial debt relief and forgiveness
with respect to the EBR Debt as set forth herein

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereby agree as follows:

Terms

1. Incorporation of Recitals. The recitals to this Agreement are hereby
incorporated into this Agreement with the same force and effect as if set forth
at length herein.

2. Transfer and Offset. In consideration of the cancellation of the EBR Debt by
the Company and in order to induce the Company to enter into this Agreement,
simultaneously with the execution and delivery of this Agreement:

(a) EBR is making a cash payment in the amount of US$56,600 to the Company (the
“Cash Payment”); and

(b) the Partnership is agreeing to use its good faith efforts to sell, assign,
convey and transfer to the Company all rights it may have in and to the Exuma
Concrete Plant Interest free and clear of all liens and other encumbrances as
soon as practicable taking into account the time required to collect all
necessary approvals and consents to such transfer and any approvals or consents
required by the partners of the Partnership.

3. Closing. The closing (“Closing”) of the satisfaction and cancellation of the
EBR Debt is taking place simultaneously with the execution of this Agreement at
the offices of the Company, at 10:00 A.M., local time, on the date hereof.



--------------------------------------------------------------------------------

(a) EBR is delivering to the Company the following:

(i) The Cash Payment; and

(ii) Any other documents and instruments reasonably required by the Company to
effect the terms and conditions of this Agreement.

In addition the Partnership agrees to use its good faith efforts to deliver to
the Company any and all documents and instruments evidencing the Exuma Concrete
Plant Interest accompanied by good and sufficient instruments of transfer
transferring to the Company title to the Exuma Concrete Plant Interest free and
clear of all liens and other encumbrances as soon as practicable taking into
account the time required to collect all necessary approvals and consents to
such transfer and any approvals or consents required by the partners of the
Partnership. For the avoidance of doubt, the Cash Payment shall constitute
consideration for the EBR Debt and the EBR Minority Interest and the Closing
shall not be conditioned on delivery of the Exuma Concrete Plant Interest, which
the Partnership shall convey after the Closing.

(b) In exchange for the above deliveries, the Company shall (i) accept such
deliveries in full and complete satisfaction of the EBR Debt and shall release
to EBR the originally executed copies of the Note and any other instrument or
documentation evidencing the EBR Debt (or replacements thereof to the extent
necessary), all of which shall be prominently marked “CANCELED” by the Company,
as well as any other documents and instruments reasonably required by Emerald
Bay to effect the terms and conditions of this Agreement, and (ii) sell, assign,
convey and transfer to Emerald Bay or its designee all rights of the Company in
and to the EBR Minority Interest and shall deliver to Emerald Bay or its
designee any and all documents and instruments evidencing the EBR Minority
Interest accompanied by good and sufficient instruments of transfer transferring
to Emerald Bay title or its designee to the EBR Minority Interest free and clear
of all liens and other encumbrances. The parties acknowledge that that the
transfer of the EBR Minority Interest is conditioned on obtaining certain
approvals from governmental authorities in The Bahamas. The Company commits to
execute such documents as Emerald Bay shall reasonably require in order to
transfer the EBR Minority Interest to Emerald Bay or its designee at such time
as the necessary approvals have been obtained.

4. Releases. The Company hereby releases Emerald Bay from any and all claims
arising out of the EBR Debt or the Note and any security interests granted to
the Company by Emerald Bay pursuant to the terms of the EBR Debt. The Company
hereby covenants and agrees to execute and deliver such instruments and
documents reasonably requested by Emerald Bay to effect the release of such
security interests.

5. Representations and Warranties by the Company. The Company hereby represents
and warrants to Emerald Bay, and acknowledges that each such representation and
warranty is independently material and is being relied upon by Emerald Bay,
that:

(a) This Agreement has been duly executed and delivered by the Company, and the
Company has all requisite corporate power and authority to execute and deliver
this Agreement and to consummate the transactions contemplated hereby and to
perform its obligations hereunder and the Company’s action has been duly
authorized by all necessary corporate action. This Agreement constitutes the
legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms.

(b) The Company is the sole owner of the EBR Debt and the Note and has not
assigned any of its rights in the EBR Debt or the Note to any other person.

(c) The execution, delivery and performance of this Agreement by the Company and
the consummation by the Company of the transactions contemplated by this
Agreement will not: (i)

 

2



--------------------------------------------------------------------------------

violate any law or any order of any court or governmental authority that is
binding on the Company; or (ii) result in a breach of or default under any
contract or other agreement to which the Company is a party or by which any of
its assets are bound.

6. Representations and Warranties by Emerald Bay. Emerald Bay hereby represents
and warrants to the Company, and acknowledges that each such representation and
warranty is independently material and is being relied upon by the Company,
that:

(a) This Agreement has been duly executed and delivered by Emerald Bay, and
Emerald Bay has all requisite corporate power and authority to execute and
deliver this Agreement and to consummate the transactions contemplated hereby
and to perform its obligations hereunder and Emerald Bay’s action has been duly
authorized by all necessary corporate action. This Agreement constitutes the
legal, valid and binding obligation of Emerald Bay, enforceable against Emerald
Bay in accordance with its terms.

(b) The Partnership is the sole owner of the Exuma Concrete Plant Interest the
Note and has not assigned the Exuma Concrete Plant Interest to any other person.

(c) The execution, delivery and performance of this Agreement by Emerald Bay and
the consummation by Emerald Bay of the transactions contemplated by this
Agreement will not: (i) violate any law or any order of any court or
governmental authority that is binding on Emerald Bay; or (ii) result in a
breach of or default under any contract or other agreement to which Emerald Bay
is a party or by which any of its assets are bound.

7. Indemnity. Each party hereto covenants and agrees that, notwithstanding the
Closing and the delivery of any instruments of conveyance, each party shall
indemnify, defend and hold harmless the other party hereto from, for and against
any loss, damage, liability or deficiency (including, without limitation,
attorneys’ fees and other costs and expenses) arising out of or resulting from
any inaccuracy in any representation or the breach of any warranty made by such
party, and any failure of such party to duly perform or observe any term,
provision, covenant, agreement or condition hereunder to be performed or
observed by such party.

8. Exuma Concrete Plant Interest; Material and Supply Contract.

(a) The Company shall, at its own expenses, remove the Exuma Concrete Plant from
Emerald Bay’s property no later than sixty (60) after the Partnership has
conveyed the Exuma Concrete Plant to the Company, unless such period shall be
extended by Emerald Bay, and shall restore the property on which the Exuma
Concrete Plant was located to the condition existing prior to construction of
the Exuma Concrete Batch Plant.

(b) From and after the date on which the Partnership transfers the Exuma
Concrete Plant Interest to the Company until the owners of a majority of the
equity interests in EBR at the time of such transfer cease to own such majority
interest, the Company agrees to sell to Emerald Bay and its subsidiaries,
affiliates and their respective successors and assigns, goods, materials and
supplies (i.e., ready-mix concrete, aggregate concrete block and cement
materials and supplies) produced by the Exuma Concrete Plant; as requested by
Emerald Bay and its successors and assigns, at the lowest prices and on the best
terms and conditions as those offered to the Company’s best and most significant
customers.

9. Expenses. Each party hereto acknowledges that it shall be responsible for any
and all expenses, fees, and other costs incurred by such party as a result of or
relating to this Agreement or the transactions contemplated hereby.

 

3



--------------------------------------------------------------------------------

10. Survival of Provisions. The representations and warranties set forth in this
Agreement shall survive the execution and delivery hereof and the performance by
the parties of their respective obligations hereunder, and shall remain in full
force and effect.

11. Further Assurances. Each party hereto shall take any and all action and
shall execute, deliver and file any and all documents, instruments and
agreements that may be requested by any other party hereto in writing, at any
time, in order to effect the transactions contemplated hereby and the purposes
hereof.

12. Assignment and Binding Effect. This Agreement and the respective rights and
obligations of the Company and Emerald Bay hereunder may not be assigned by
either of them. Any attempted assignment shall be void and ineffective. This
Agreement shall be binding upon the successors of the parties hereto, and shall
benefit those successors.

13. Termination, Amendments and Waivers. This Agreement may not be terminated,
modified, amended or waived except by and to the extent expressly set forth in a
writing signed by the party to be charged therewith, which shall be effective in
accordance with its term.

14. Entire Agreement. This Agreement and the documents and instruments delivered
simultaneously with the execution and delivery hereof contain the entire
agreement and understanding of the parties hereto regarding the transactions
contemplated hereby, supersede any prior or contemporaneous agreement, offer or
representation, oral or written, by any party hereto.

15. Governing Law. This Agreement, all documents and instruments delivered
hereunder and the transactions contemplated hereby and thereby shall be governed
by and construed in accordance with the laws of the State of Florida as
currently in effect and subject to applicable principles of international law.
In the event that any party hereto is required to enforce compliance with the
terms hereof, as a result of the failure to comply on the part of another party,
the prevailing party shall be entitled to attorney’s fees (including those of
appeal and cost in enforcing compliance hereunder), the losing party being
responsible to pay such fees and costs to the prevailing party.

16. Counterparts. This Agreement may be executed by the parties in any number of
counterparts and each executed copy shall be an original for all purposes
without accounting for other copies. Any facsimile signature shall be deemed a
manually executed and delivered original.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed or have caused to be
executed this Agreement in their respective names and on their behalf as of the
date first above written.

 

Witnesses:

    DEVCON INTERNATIONAL CORP. /s/ Kenneth Paulsen    

By:

 

/s/ Stephen J. Ruzika

Kenneth Paulsen

   

Name:

 

Stephen J. Ruzika

     

Title:

 

Chief Executive Officer and President

 

Witnesses:

    BAHAMAS CONSTRUCTION & DEVELOPMENT LTD. /s/ Lloyd Stafford    

By:

 

/s/ Stephen J. Ruzika

Lloyd Stafford

   

Name:

 

Stephen J. Ruzika

     

Title:

 

President

 

Witnesses:

    EBR HOLDING LIMITED /s/ Kim Fank    

By:

 

/s/ Kevin Clemente

Kim Fank

   

Name:

 

Kevin Clemente

     

Title:

 

President

 

5



--------------------------------------------------------------------------------

Witnesses:

    EMERALD BAY RESORT & CO. /s/ Ramon Clemente    

By:

 

/s/ Kevin Clemente

Ramon Clemente

   

Name:

 

Kevin Clemente

     

Title:

 

Managing Partner

 

6



--------------------------------------------------------------------------------

EXHIBIT A

NOTE

 

7